                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JARRETT LEWIS TENORIO,

       Petitioner,

v.                                                             CV No. 18-240 JB/CG

JIM GERLACH,

       Respondent.
                                 ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte in connection with Petitioner’s

Amended 28 U.S.C. § 2241 Habeas Petition, (Doc. 5). The Court’s research indicates

Petitioner has been released from custody without providing a new address, as required

by D.N.M. LR-Civ. 83.6. The Amended Petition reflects Petitioner is being held at the

Grady County Law Enforcement Center (GCLEC) in Chickasha, Oklahoma. (Doc. 5 at

1). However, Petitioner does not appear on the GCLEC Jail Log, http://www.gclec.com:

81/45790001/jailwebip.html. Petitioner is also absent from the inmate-locator websites

for the Oklahoma Department of Corrections, https://okoffender.doc.ok.gov/, and the

New Mexico Department of Corrections, https://search.cd.nm.gov/.

       The Court will require Petitioner to notify the Clerk of his new address or show

cause why this action should not be dismissed without prejudice. See Bradenburg v.

Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those

proceeding pro se, to follow the federal rules of procedure .... The same is true of

simple, nonburdensome local rules….”) (citations omitted). Failure to timely comply will

result in dismissal of this action.

       IT IS THEREFORE ORDERED that within thirty (30) days of entry of this Order,
Petitioner shall notify the Clerk in writing of his current address or show cause why this

action should not be dismissed.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
